          Case 4:21-mj-00251-CFB Document 7 Filed 04/16/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION


UNITED STATES OF AMERICA,                   )      No. 4:21-mj-00251-CFB
                                            )
               Plaintiff,                   )
                                            )      APPEARANCE
vs.                                         )
                                            )
KYLE J. YOUNG,                              )
                                            )
               Defendant.                   )


       The undersigned enters his appearance as counsel of record for the defendant.



                                            /s/ S.P. DeVolder
                                            S.P. DeVolder        AT0001876
                                            THE DeVOLDER LAW FIRM, P.L.L.C.
                                            1228 Sunset Drive, Suite C
                                            Norwalk, IA 50211-2401
                                            Tel: (515)981-5150
                                            Fax: (515)981-5156
                                            steven.devolder@devolderlawfirm.com

                                            ATTORNEY FOR THE DEFENDANT

Original filed electronically via ECF.

Copy served on AUSA via ECF.
